United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1713
                         ___________________________

                                       Tyree Bell

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

Officer Peter Neukirch, in his individual capacity; Officer Jonathan Munyan, in his
      individual capacity; Detective John Mattivi, in his individual capacity

                       lllllllllllllllllllllDefendants - Appellees

 Sergeant John Doe, I, in his individual and official capacities; Captain John Doe,
  II, in his individual and official capacities; John Doe, III, in his individual and
 official capacities; Darryl Forte, in his former official capacity as Police Chief of
                    the Kansas City, Missouri Police Department

                              lllllllllllllllllllllDefendants

 Leland Shurin, in his official capacity as President and a member of the Board of
                 Police Commissioners of Kansas City, Missouri

                        lllllllllllllllllllllDefendant - Appellee

 Angela Wasson-Hunt, in her official capacity as Treasurer and a member of the
 Board of Police Commissioners of Kansas City, Missouri; Michael Rader, in his
 official capacity as a member of the Board of Police Commissioners of Kansas
                                 City, Missouri

                              lllllllllllllllllllllDefendants
   Nathan F. Garrett, in his official capacity as a member of the Board of Police
  Commissioners of Kansas City, Missouri; Mayor Sylvester "Sly" James, in his
  official capacity as a member of the Board of Police Commissioners of Kansas
  City, Missouri; Luis Ortiz, in his individual and official capacities; Richard C.
Smith, Police Chief of the Kansas City, Missouri Police Department; Mark Tolbert,
   in his official capacity as a member of the Board of Police Commissioners of
 Kansas City, Missouri; Don Wagner, in his official capacity as a member of the
              Board of Police Commissioners of Kansas City, Missouri

                        lllllllllllllllllllllDefendants - Appellees
                                         ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: February 11, 2020
                              Filed: October 28, 2020
                                   ____________

Before SMITH, Chief Judge, COLLOTON and STRAS, Circuit Judges.
                              ____________

SMITH, Chief Judge.

        About seven minutes after a black juvenile male with a gun fled from police in
Kansas City, Missouri, officers arrested Tyree Bell a mile away from the scene. Bell
and the suspect shared only generic characteristics in common: black, juvenile, and
male. Bell, however, had several characteristics distinct from the suspect: he was taller
than the suspect; had distinguishable hair from the suspect; and wore shorts, shoes,
and socks that differed from those donned by the suspect. These distinctions are
depicted on a police video recording that the arresting officers reviewed. Three weeks
later, with Bell still in custody, a detective reviewed the video and concluded that Bell
was not the offender. Authorities promptly released Bell and dismissed all charges.


                                           -2-
Bell then sued the arresting officers, alleging that they seized him without probable
cause. He also raised claims against the detective and a sergeant who authorized the
detention, and he named the sergeant, the police chief, and members of the Board of
Police Commissioners of Kansas City as defendants in their official capacities based
on alleged failures to train and supervise the arresting officers.

       The district court, describing it as a “difficult case,” ruled that the arresting
officers were entitled to qualified immunity, because a reasonable officer could have
believed that there was probable cause to arrest Bell. Bell v. Neukirch, 376 F. Supp.
3d 989, 1004 (W.D. Mo. 2019). We conclude, however, that the evidence, viewed in
the light most favorable to Bell, would support a finding that the arresting officers
violated Bell’s clearly established right to be free from an unreasonable seizure
without probable cause under the circumstances. We therefore reverse the dismissal
of the claims against those officers. We affirm the district court’s grant of summary
judgment in favor of the other defendants.

                                     I. Background
       Police in Kansas City received a 911 call just before 4:08 p.m. on June 8, 2016.
The caller reported that a couple of black juvenile males with guns were present with
four or five teenage girls outside a house on Marsh Avenue. He explained that the
males were pulling out the guns, hugging the girls, and playing with the weapons. The
caller expressed concern that someone could get hurt. He identified the first black
juvenile male as having dreads, wearing a white t-shirt and jeans, and having a gun
in his pocket. The caller identified the second black juvenile male as wearing a black
shirt and having a gun. The caller suggested that police could apprehend them. He also
advised that the police could contact him at the phone number he was calling from.

       At approximately 4:10 p.m., Kansas City, Missouri Police Officers Peter
Neukirch and Jonathan Munyan responded to the call to investigate the suspicious gun
activity. At 4:13 p.m., while en route to the area, Officer Munyan called the 911 caller.

                                          -3-
The caller advised Officer Munyan that the suspects were no longer outside on the
corner but had entered the home located at the address.

       At approximately 4:18 p.m., the officers arrived at the location and drove their
vehicle toward three black juvenile males who were walking along the side of the
street. Officer Neukirch sounded a siren briefly, and the young men looked at the
police car. As the officers exited their vehicle, one of the three males began to run.
Officer Munyan yelled for him to “drop the gun” and gave chase. The runner tossed
a gun over a fence on his left-hand side, continued to the end of the block, turned left
at the corner, and continued to flee. Officer Munyan followed around the corner, but
he could not catch the suspect.

        Officer Munyan then announced a description of the fleeing suspect over a
police radio: “Black male. Dreads. Blue shorts.” Shortly thereafter, Officer Munyan
elaborated: “Juvenile black male, 17-18, about 5’10,” skinny, blue shorts, white t-
shirt, shoulder-length dreads. He was taking his shoes off. I’m not sure what kind of
shoes he had.” A video recording of the initial police encounter taken from the patrol
car shows that the fleeing suspect had all-black bushy hair that did not reach his
neckline.1 The video also shows that he wore a plain white t-shirt; dark solid-colored
shorts; and long, striped gray socks that rose near mid-calf. The video reveals that the
suspect was not wearing basketball sneakers but instead a low-cut footwear, no more
than ankle high.

       About a mile away at approximately 4:25 p.m.—seven minutes after the suspect
began to flee—Officer Chris Viesselman saw Bell walking along 87th Street and
talking on his cell phone. Officer Viesselman asked Officer Munyan by radio whether
he was sure that the suspect had removed his shoes and explained that he “[had] a


      1
        The video is inconclusive as to whether the suspect had dreadlocks, as the
officers claim.
                                          -4-
younger black male with . . . braids or dreads . . . approaching Blue Ridge, white shirt,
with black-and-white shorts.” Officer Munyan replied, “It’s probably worth a
ped[estrian] check. He was taking them off as I was running. But I didn’t see him toss
them. And I can’t find any shoes. So, he might have held them and put them back on.
I don’t know. Ped[estrian] check him and see if he runs.”

       In the meantime, Bell had casually walked past Officer Viesselman’s parked
patrol car apparently unalarmed by his presence. Officer Viesselman backed up his car
so that Bell was in front of it. Bell did not run. Officer Viesselman exited his car and
called Bell over; Bell came right to Officer Viesselman. Officer Viesselman frisked
Bell and asked for identification. Bell said that he was not carrying identification and
that he was coming from his cousin’s house down the street. Officer Viesselman
decided to detain Bell and handcuffed him.

       Video footage from Officer Viesselman’s dashcam and photographs of Bell
show Bell wearing a white t-shirt, black shorts with a wide white stripe on each side,
short black socks, and black Nike Air Jordan basketball shoes trimmed in red with a
red logo on the tongue. Bell’s hairstyle appears to be short dreadlocks above the
neckline, and his haircolor is black with brown-colored tips.

       Bell asked why he was detained, and Officer Viesselman said that Bell matched
the description of a suspect who was carrying a gun during a foot chase with police.
Another officer asked Officer Viesselman by radio about Bell’s breathing and
sweating. The weather in Kansas City was sunny and about 86 degrees. Officer
Viesselman responded that Bell was “[a] little sweaty,” and that “[h]e’s breathing
normal, though.” Officer Munyan then interjected by radio that he would be able to
recognize the suspect if he could get to Officer Viesselman’s location. The supervising
officer, Sergeant Luis Ortiz, notified Officer Viesselman that Officer Munyan was on
his way.



                                          -5-
       As they waited, Officer Viesselman questioned Bell. Looking at Bell’s feet,
Officer Viesselman asked, “How do you not lose your shoes? Those look real loose.”
He then added, “They[’re] on there pretty good?” Viesselman then questioned Bell
about his height. Bell said that he was 6’3,” to which Officer Viesselman commented,
“You[’re] a tall boy. Play basketball?” Officer Viesselman also asked Bell how much
he weighed; Bell said he weighed 155 pounds. Officer Viesselman remarked to Bell
that “[y]ou don’t seem like you’re really out of breath after a foot chase or anything,
so I don’t imagine it’s you, but you match what he’s wearing, so that’s why I gotta
stop you until we check.” Officer Viesselman added that “[y]ou’re the right age, too;
he was a juvenile.”

       Officer Munyan arrived shortly thereafter, driving an unmarked pickup truck.
He pulled over on the opposite side of the street, about 30 feet from Officer
Viesselman and Bell. From his patrol vehicle, Officer Munyan identified Bell as the
fleeing suspect. As officers searched Bell, Officer Munyan said that he had “noticed
the red on his shoes when he was running and started to take them off.” Officer
Viesselman responded, “That’s why I was asking if he took them off ‘cause I knew
you’d said that.” Officer Munyan replied, “He’d taken them off at some point.” Bell
was placed in Officer Viesselman’s vehicle, where he insisted to the officer that “it
wasn’t me.”

       Officer Munyan returned to the original scene to view the video recording of
the initial encounter while sitting in the vehicle that he shared with Officer Neukirch.
A log file for the camera system shows that the video was played back two times at
4:50 p.m. The log does not reveal how much of the video was played, but one of the
replays must have lasted less than one minute for a second playback to start during the
same minute at 4:50 p.m.

       Bell waited in Officer Viesselman’s vehicle until Officer Neukirch told him to
exit at 5:13 p.m. Officer Neukirch took photographs of Bell. At 5:22 p.m., Officer

                                          -6-
Munyan played back the video two more times, with both replays beginning during
the same minute. Based on information provided by Officers Munyan and Neukirch,
either Sergeant Ortiz or Detective John Mattivi approved placing Bell on a 24-hour
“investigative hold.” Officers Neukirch and Munyan then drove Bell to the Juvenile
Justice Center, where he was interviewed by Detective Mattivi and detained. Officer
Neukirch played the video back four times, twice beginning at 5:52 p.m. and twice at
5:53 p.m. Officers Munyan and Neukirch again assured Detective Mattivi that they
had reviewed the patrol car video and identified Bell as the fleeing suspect.

      Two of the juveniles detained at the initial scene were present when Officer
Viesselman brought Bell to the location. Neither Officer Munyan nor Officer
Neukirch asked the other two juveniles whether Bell was the third juvenile with the
gun who fled from police. Bell presented evidence that if officers had asked one of the
juveniles whether Bell was the fleeing male, the witness would have informed police
that Bell was not the suspect.

       Officers Munyan and Neukirch also declined to ask the 911 caller to come to
the scene to identify Bell. Officer Neukirch averred that he decided not to summon the
caller because the caller had yelled at two of the juveniles earlier and threatened to kill
them, so Officer Neukirch was afraid of “an unnecessary verbal confrontation.” Bell
presented evidence that if officers had shown the 911 caller a picture of Bell, then the
caller would have said that Bell was not among the males on a nearby front porch
about whom he called the police.

       Two days after the seizure, on June 10, a juvenile court judge determined that
there was probable cause to detain Bell for unlawfully carrying a gun and fleeing from
officers. The court conducted a second hearing on June 22 and ordered Bell’s
continued detention until a trial in August. The record does not show what information
was presented to the juvenile court judge at the two hearings.



                                           -7-
       On June 29, after Bell had been detained for three weeks, Detective Mattivi
watched the patrol car video for the first time. He concluded that Bell was not the
suspect who possessed a gun and fled from police. He observed that Bell’s shorts were
different from the suspect’s shorts: the suspect’s shorts were “black or dark blue,”
while Bell’s had “a white colored pattern on the front/sides.” Detective Mattivi also
saw that the suspect wore “long grey colored socks that rode half way up his calves,”
while Bell’s socks “were short and black in color.” After Detective Mattivi reviewed
the information with a prosecutor, the authorities dropped the charges and released
Bell.

       Bell later sued Officers Munyan and Neukirch, Detective Mattivi, Sergeant
Ortiz, the chief of police, and members of the Board of Police Commissioners
(“Board”). The district court concluded that Officers Munyan and Neukirch were
entitled to qualified immunity because they “could reasonably believe probable cause
existed to arrest” Bell. Bell, 376 F. Supp. 3d at 999. The court concluded that
Detective Mattivi enjoyed qualified immunity because he reasonably relied on
information from Officers Munyan and Neukirch. The court dismissed a claim against
Sergeant Ortiz for failure to supervise because there was insufficient evidence of
deliberate indifference, and it dismissed claims against the Board members, the police
chief, and Sergeant Ortiz in his official capacity for similar reasons.

                                  II. Discussion
      On appeal, Bell argues that the district court erred in granting qualified
immunity to Officers Munyan and Neukirch. According to Bell, Officers Munyan and
Neukirch arrested and detained him without probable cause and no reasonable officer
could have believed that probable cause existed. As a result, he contends, qualified
immunity does not bar his claims against the officers.

     “We review the district court’s grant of summary judgment and qualified
immunity rulings de novo.” Samuelson v. City of New Ulm, 455 F.3d 871, 875 (8th

                                         -8-
Cir. 2006). Police officers are “entitled to qualified immunity unless (1) the facts,
viewed in the light most favorable to the plaintiff, demonstrate the deprivation of a
constitutional or statutory right; and (2) the right was clearly established at the time
of the deprivation.” Walton v. Dawson, 752 F.3d 1109, 1116 (8th Cir. 2014)
(quotation omitted).

                              A. Constitutional Violation
       The first question is whether Officers Munyan and Neukirch violated Bell’s
constitutional rights by arresting him without probable cause. See U.S. Const. amend.
IV. Whether the officers had probable cause to arrest Bell depends on whether they
had probable cause to believe that Bell was the same person who discarded a gun and
fled from police at the original scene near Marsh Avenue.

          “In conformity with the rule at common law, a warrantless arrest by a law
officer is reasonable under the Fourth Amendment where there is probable cause to
believe that a criminal offense has been or is being committed.” Devenpeck v. Alford,
543 U.S. 146, 152 (2004). The existence of probable cause “depends upon the
reasonable conclusion to be drawn from the facts known to the arresting officer at the
time of the arrest.” Id. The standard is a “practical, nontechnical conception” that calls
for “facts and circumstances sufficient to warrant a prudent man in believing that the
(suspect) had committed or was committing an offense.” Gerstein v. Pugh, 420 U.S.
103, 111–112 (1975). “Finely tuned standards such as proof beyond a reasonable
doubt or by a preponderance of the evidence have no place in the probable-cause
decision.” Florida v. Harris, 568 U.S. 237, 244 (2013) (cleaned up). “Probable cause
. . . is not a high bar: It requires only the kind of fair probability on which reasonable
and prudent people, not legal technicians act.” Kaley v. United States, 571 U.S. 320,
338 (2014) (cleaned up). But it is a bar. An arrest must be supported by more than a
reasonable, articulable suspicion that a person committed a crime. See United States
v. Sokolow, 490 U.S. 1, 7 (1989). There must be a “fair probability” or a “substantial



                                           -9-
chance” that the person seized has committed an offense. Illinois v. Gates, 462 U.S.
213, 243 n.13, 246 (1983).

       The probable cause requirement is designed “to safeguard citizens from rash
and unreasonable interferences with privacy and from unfounded charges of crime.”
Brinegar v. United States, 338 U.S. 160, 176 (1949). “Because many situations which
confront officers in the course of executing their duties are more or less ambiguous,
room must be allowed for some mistakes on their part.” Id. at 176. “[S]ufficient
probability, not certainty, is the touchstone of reasonableness under the Fourth
Amendment.” Hill v. California, 401 U.S. 797, 804 (1971). As a result, probable cause
may justify an officer’s arrest of an otherwise innocent person when that person
reasonably fits the description of the suspect. See id. “But the mistakes must be those
of reasonable men, acting on facts leading sensibly to their conclusions of
probability.” Brinegar, 338 U.S. at 176. Police officers need not “always be correct,”
but they must “always be reasonable.” Illinois v. Rodriguez, 497 U.S. 177, 185 (1990).

       Law enforcement officers are afforded “substantial latitude in interpreting and
drawing inferences from factual circumstances.” Kuehl v. Burtis, 173 F.3d 646, 650
(8th Cir. 1999). However, “such latitude is not without limits.” Id. “First, because the
totality of circumstances determines the existence of probable cause, . . . .[a]n officer
contemplating an arrest is not free to disregard plainly exculpatory evidence, even if
substantial inculpatory evidence (standing by itself) suggests that probable cause
exists.” Id. Under the Fourth Amendment, we must “analyze the weight of all the
evidence—not merely the sufficiency of the incriminating evidence—in determining
whether [an officer] had probable cause to arrest [an individual].” Id. Second, while
officers need not conduct a “mini-trial” before making an arrest, they “have a duty to
conduct a reasonably thorough investigation prior to arresting a suspect, at least in the
absence of exigent circumstances and so long as law enforcement would not be unduly
hampered if the agents wait to obtain more facts before seeking to arrest.” Id.
(cleaned up).

                                          -10-
        Bell maintains that several obvious exculpatory factors nullified probable cause
in his case. We conclude that the totality of circumstances was insufficient to warrant
a prudent officer in believing that Bell was the suspect who possessed the gun and fled
the original scene.

       Bell’s appearance and that of the suspect differ markedly. They are both black
male juveniles wearing white t-shirts, but their full descriptions diverge at that point.
First, Officer Munyan described the suspect’s height as 5-foot-10-inches; Bell was
five inches taller at 6’3.” Second, when Bell was apprehended a mile away from the
scene after only seven minutes, he had just completed a call on his cell phone, was
breathing normally, and appeared only a little sweaty—an unlikely condition if he had
covered that much ground so quickly in 86-degree heat. Third, Bell’s apparel was
distinctly different from the suspect’s apparel. Bell’s shorts were black with large
white stripes on the sides; the suspect’s were solid dark blue or black. Officer Munyan
averred that he could not determine definitively from the patrol car video whether
there were white stripes on the fleeing suspect’s shorts. But we have reviewed the
video: the absence of white stripes is obvious. Bell’s socks were short and black; the
suspect’s socks were gray and reached his calf. When Detective Mattivi later watched
the video and noticed these discrepancies, he promptly concluded that police had
arrested the wrong person. Fourth, Bell and the suspect had different hair styles and
hair color. While both had hair above their necklines, the suspect’s hair is all black
and bushy; by contrast, Bell’s hair is in short dreadlocks with colored tips. Fifth, the
video footage shows the suspect wearing low-cut shoes or sandals, while Bell wore
black Nike Air Jordan basketball shoes trimmed in red with a red logo on the tongue.
Lastly, Bell’s relatively fresh appearance is noticeably inconsistent with what a
reasonably prudent officer would expect to observe after running a mile in about seven
minutes while changing shoes and clothing as Officer Viesselman observed.

      Where a seized person’s characteristics differ this substantially from what
reasonably would be expected from the suspect, an officer does not have probable

                                          -11-
cause for an arrest. In United States v. Evans, 851 F.3d 830 (8th Cir. 2017), for
example, there was no probable cause to arrest a man for rape, despite a height, build,
and shoes that matched a description of the attacker, where the arrestee lacked a scar
on his abdomen and tattoos on his neck and hands that were also part of the suspect’s
profile. Id. at 835–36. It was insufficient that the arrestee displayed a healed spider
bite on his abdomen, or that police thought the tattoos described by the victim could
have been removable hand stamps required for reentry to local entertainment clubs,
temporary tattoos, or reminder notes that the perpetrator wrote on his hands and
washed off. Id. at 833–34. Likewise, a “discrepancy of a generation” in age defeated
an assertion of probable cause where an undercover officer purchased drugs from a
female named “Mary Tilma” who “[l]ooked to be about 24,” but the sheriff arrested
41-year-old Mary Tillman, who lived in a trailer near the drug sale and turned out to
be the suspect’s aunt. Tillman v. Coley, 886 F.2d 317, 318, 321 (11th Cir. 1989).
Where officers were advised to seize a fleeing suspect wearing a black shirt and tan
pants, they lacked probable cause to arrest a subject walking toward them wearing a
light blue shirt and blue jeans. Sharp v. County of Orange, 871 F.3d 901, 910 (9th Cir.
2017). This case falls into the same category.

       As previously discussed, our review of the video footage shows the suspect as
wearing low-cut shoes, as opposed to Bell’s black shoes with red trim and logos. But
the officers maintain that probable cause was bolstered by the red trim and logos on
Bell’s shoes, because Officer Munyan testified that he saw red on the suspect’s shoes
as he was fleeing. There is a genuine dispute of fact, however, about whether Officer
Munyan actually saw red coloring on the suspect’s shoes. First, the video footage does
not show any red trim on the suspect’s low-cut shoes. Second, when Officer Munyan
broadcast his description of the fleeing suspect, he said: “I’m not sure what kind of
shoes he had.” Only after he saw Bell’s shoes with red trim did Officer Munyan state
that he saw red on the fleeing suspect’s shoes. Officer Munyan argues that the two
statements are not inconsistent—that is, he could have seen red trim or logos on the
suspect’s shoes without knowing the “kind of shoes.” But given that the purpose of

                                         -12-
the radio broadcast was to assist in identifying the suspect, and the broadcast included
details about height, weight, hair style, shirt color, and shorts color, a reasonable jury
could find that if Officer Munyan really saw red on the fleeing suspect’s shoes, then
he would have included that information with the earlier description rather than saying
that he was “not sure” about the shoes.

       The officers also rely on Officer Munyan’s assertion that one of the detained
juveniles at the scene “implied” that Bell was the fleeing suspect. According to
Munyan, he said to the other two juveniles, “You know we got him, right?,” and one
responded, “Yeah, I seen you when you pulled up.” But whether this dialogue
occurred is a disputed issue of material fact that depends on an assessment of Officer
Munyan’s recollection and credibility. Even assuming it happened, moreover, the
record does not show whether it was reasonable for Officer Munyan to believe that the
other juveniles were in a position to identify Bell when the police vehicle “pulled up.”
More to the point, the alleged statement is at best ambiguous about whether the quoted
juvenile meant to identify Bell as the fleeing suspect or whether he merely
acknowledged that the police had detained someone. Officers have a duty to conduct
a “reasonably thorough investigation” before making an arrest, Kuehl, 173 F.3d at
650. The officers could have used readily available sources for corroborative
identification such as the juveniles and the 911 caller rather than rely on an ambiguous
implication.

      The officers submit that the discrepancy in shorts and socks could be explained
by their training and experience that suspects shed items of clothing during foot
pursuits to change appearance. Officer Munyan avers that in his experience, “fleeing
suspects frequently wear more than one shirt, more than one pair of pants or shorts,
or more than one pair of socks.” Officer Neukirch says that same thing, and adds that
he was trained at the police academy “that during foot pursuits, suspects will often
wear more than one shirt, pants, or pair of socks for the purpose of changing their
appearance.” On this view, the officers assert probable cause based on a substantial

                                          -13-
chance that after Bell eluded Officer Munyan at the original scene, he shed a solid-
colored pair of shorts that he wore over the black-and-white striped shorts, and
discarded a long gray pair of socks that covered a short pair of black socks, yet
prominently displayed a single white t-shirt throughout the supposed pursuit.

        We think there is a genuine dispute of fact about whether the potential for
layered clothing supports a determination of probable cause under these
circumstances. The officers do not describe any particular occasion on which they
experienced a suspect who shed clothing during a foot chase. Officer Neukirch does
not provide detail about the police academy’s training on this subject. There is thus
an unresolved factual issue about the scope of the officers’ training and experience.
It stands to reason that a bank robber who plots a crime and a getaway might well plan
to discard an outer layer of clothing while making an escape. Even an unplanned effort
at evasion might lead a suspect who is naturally wearing multiple layers to shed, say,
an outer jacket or sweatshirt so that pursuing officers would see only an unfamiliar
shirt. But the officers have presented no evidence of training or experience to suggest
that juvenile males showing off a gun to teenage girls on a front porch during a warm
afternoon in June are likely to wear multiple pairs of shorts and socks, just in case they
end up in a foot chase with police.

      Without evidence that officers have training or experience to expect a suspect
to shed clothing in comparable circumstances, we think the inference that Bell
discarded an outer pair of solid-colored shorts and an outer pair of long gray socks is
implausible. Not only was Bell’s clothing different from the suspect, but Bell’s height
was five inches different from Munyan’s description of the suspect, and Bell did not
exhibit the signs of exertion that a prudent officer typically should expect from a
suspect who had just traversed a seven-minute mile in the heat. Taken together, the
circumstances do not support a determination of probable cause.




                                          -14-
                                 B. Clearly Established
       Having determined that Officers Munyan and Neukirch violated Bell’s
constitutional rights by arresting him without probable cause, we must next determine
whether “the unlawfulness of their conduct was clearly established at the time.”
District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quotation omitted). If their
unlawful conduct was clearly established, then they are not entitled to qualified
immunity. See id.

       “Clearly established means that, at the time of the officer’s conduct, the law was
sufficiently clear that every reasonable officer would understand what he is doing is
unlawful.” Id. (quotations omitted); see also Kisela v. Hughes, 138 S. Ct. 1148, 1153
(2018) (“An officer ‘cannot be said to have violated a clearly established right unless
the right’s contours were sufficiently definite that any reasonable official in the
defendant’s shoes would have understood that he was violating it.’” (quoting Plumhoff
v. Rickard, 572 U.S. 765, 779 (2014))). For a right to be clearly established, “existing
law must have placed the constitutionality of the officer’s conduct beyond debate.”
Wesby, 138 S. Ct. at 589 (quotation omitted). The “legal principle must have a
sufficiently clear foundation in then-existing precedent.” Id. “The rule must be settled
law, which means it is dictated by controlling authority or a robust consensus of cases
of persuasive authority.” Id. (cleaned up). Then-existing “precedent must be clear
enough that every reasonable official would interpret it to establish the particular rule
the plaintiff seeks to apply. Otherwise, the rule is not one that every reasonable
official would know.” Id. at 590 (cleaned up).

       Under the clearly established prong, “the legal principle [must] clearly prohibit
the officer’s conduct in the particular circumstances before him. The rule’s contours
must be so well defined that it is clear to a reasonable officer that his conduct was
unlawful in the situation he confronted.” Id. (quotation omitted). As a result, the rule
must be defined at “a high degree of specificity.” Id. (quotation omitted). “[C]ourts
must not define clearly established law at a high level of generality, since doing so

                                          -15-
avoids the crucial question whether the official acted reasonably in the particular
circumstances that he or she faced.” Id. (quotation omitted). According to the Supreme
Court, “[a] rule is too general if the unlawfulness of the officer’s conduct does not
follow immediately from the conclusion that the rule was firmly established.” Id.
(quotation omitted).

       In the context of the Fourth Amendment, “the specificity of the rule is
especially important.” Id. (quotations omitted). “Probable cause turns on the
assessment of probabilities in particular factual contexts and cannot be reduced to a
neat set of legal rules.” Id. (cleaned up). Because the concept of “probable cause” is
“imprecise,” officers frequently may find it difficult to apply the general standard to
a particular situation. Id. Therefore, to overcome a defense of qualified immunity, it
is often important for a plaintiff “to ‘identify a case where an officer acting under
similar circumstances . . . was held to have violated the Fourth Amendment.’” Id.
(alteration in original) (quoting White v. Pauly, 137 S. Ct. 548, 552 (2017) (per
curiam)). “[E]xisting precedent must place the lawfulness of the particular arrest
beyond debate”; however, “there does not have to be a case directly on point.” Id.
(quotations omitted). Moreover, “there can be the rare ‘obvious case,’ where the
unlawfulness of the officer’s conduct is sufficiently clear even though existing
precedent does not address similar circumstances.” Id. (quoting Brosseau v. Haugen,
543 U.S. 194, 199 (2004) (per curiam)). “[G]eneral statements of the law are not
inherently incapable of giving fair and clear warning to officers, but in the light of pre-
existing law the unlawfulness must be apparent.” White, 137 S. Ct. at 552 (cleaned
up). In the warrantless-arrest context, “a body of relevant case law is usually necessary
to clearly establish the answer with respect to probable cause.” Wesby, 138 S. Ct. at
590 (quotations omitted).

      In a case involving an arrest without probable cause, officers have qualified
immunity if they “reasonably but mistakenly conclude[d] that probable cause [wa]s
present.” Id. at 591 (alterations in original) (quoting Anderson v. Creighton, 483 U.S.
635, 641 (1987)). “This circuit often refers to this standard using the shorthand
                                           -16-
‘arguable probable cause.’” Michael v. Trevena, 899 F.3d 528, 534 n.3 (8th Cir.
2018). “Arguable probable cause exists even where an officer mistakenly arrests a
suspect believing it is based in probable cause if the mistake is objectively
reasonable.” Borgman v. Kedley, 646 F.3d 518, 523 (8th Cir. 2011) (quotation
omitted). In some cases, “law enforcement officials will . . . reasonably but mistakenly
conclude that probable cause is present”; in those cases, the officials are entitled to
qualified immunity. Anderson, 483 U.S. at 641. Under the “arguable probable cause”
standard, “so long as [the officer] is reasonable, the governing standard for a Fourth
Amendment unlawful arrest claim ‘is not probable cause in fact but arguable probable
cause . . . that is, whether the officer should have known that the arrest violated
plaintiff’s clearly established right.’” Walker v. City of Pine Bluff, 414 F.3d 989, 992
(8th Cir. 2005) (alteration in original) (quoting Habiger v. City of Fargo, 80 F.3d 289,
295 (8th Cir. 1996)). The idea is that if probable cause was reasonably “arguable” or
debatable, then the officer’s action was objectively legally reasonable. See id. In other
words, we must determine whether it was “objectively legally reasonable” for an
officer to conclude that the arrest was supported by probable cause. Anderson, 483
U.S. at 641.

       Bell argues that “fourteen obvious evidentiary reasons should have negated
probable cause” to believe that he was the fleeing suspect. In light of the exculpatory
evidence that distinguished him from the suspect, Bell maintains that no prudent
officer would have believed that there was probable cause to arrest him. “If all this
was objectively reasonable,” he asks, “what would be unreasonable?”

      At the time of Bell’s arrest, existing precedent established the general
proposition that a warrantless arrest must be supported by probable cause. Habiger,
80 F.3d at 295. Kuehl fleshed out that standard by establishing that an officer must not
disregard plainly exculpatory evidence, even if substantial inculpatory evidence
suggests that probable cause exists. 173 F.3d at 650. Officers also have a duty to
conduct a reasonably thorough investigation before arresting a suspect. Id. There was
thus no probable cause in Kuehl to arrest a subject for assault where readily available
                                          -17-
exculpatory evidence showed that no offense was committed. Kuehl also cited
favorably a decision denying qualified immunity for officers who relied on a security
guard’s allegation of shoplifting to establish probable cause when a videotape viewed
personally by the officers showed that no crime occurred. Id. at 650 (citing Baptiste
v. J.C. Penney Co., 147 F.3d 1252, 1259–60 (10th Cir. 1998)).

       Taking the evidence in the light most favorable to Bell, it was clearly
established at the time of Bell’s warrantless arrest that no reasonable officer in the
position of Officers Munyan and Neukirch could have believed that probable cause
existed to arrest Bell based on the plainly exculpatory evidence available to them. Bell
wore different shorts and socks than the suspect wore at the scene. His height varied
by five inches from Munyan’s real-time description of the suspect. Bell did not exhibit
signs of exertion that would be expected of a suspect who ran a mile in seven minutes
on a warm afternoon. Given the glaring differences, there was not arguable probable
cause to believe that Bell was the fleeing suspect. Bell’s right to be free from an arrest
and detention under the circumstances was clearly established. It is an obvious case
of insufficient probable cause.

       The officers assert that they acted reasonably because they reviewed the video
recording of the suspect multiple times before confirming that Bell should be arrested.
There is a factual dispute over how thoroughly they reviewed the video. Given Officer
Munyan’s averment that he could not tell whether the suspect’s shorts included a
broad white stripe on the side, a reasonable jury could conclude that Officer Munyan
did not reasonably consider the video. But even assuming that the officers collectively
watched the video eight times as they claim, it should have been obvious to any
reasonable officer that Bell’s shorts and socks were different from the suspect’s shorts
and socks at the scene. Qualified immunity requires more than subjective good faith;
it requires objectively reasonable official conduct. Harlow v. Fitzgerald, 457 U.S. 800,
815–16 (1982). Simply scanning a video does not make conduct objectively
reasonable if an officer ignores or overlooks plainly exculpatory evidence. Baptiste,
147 F.3d at 1259–60. Qualified immunity does not protect the “plainly incompetent,”
                                           -18-
Malley v. Briggs, 475 U.S. 335, 341 (1986). An officer who repeatedly watched the
video and failed to take note of the substantial discrepancies between Bell and the
suspect demonstrates less diligence that what is expected of competent police officers
about to limit someone’s liberty by arrest.

       The officers fall back on their claim that it was reasonable to think that Bell
shed an outer layer of shorts and socks, so they reasonably could have believed that
there was probable cause on that assumption. The record includes only a general
undisputed fact allegation that the officers had prior experience with suspects
shedding an outer layer of clothing in undefined circumstances. As we have said,
unless there is evidence that the officers had training or experience about suspects
discarding layered clothing in a situation reasonably comparable to this one, the
inference that Bell dispensed with a second pair of shorts and socks is implausible.
Without more, it was not objectively reasonable to believe that Bell may have
attempted to change his appearance by discarding solid dark-colored shorts in favor
of underlying black-and-white shorts, and by removing long gray socks to reveal short
black socks, while retaining his single white t-shirt and walking along the side of a
road towards a parked patrol car during the supposed getaway. Even the initial
detaining officer found little suspicious about Bell’s appearance or demeanor. “Judges
are not required to exhibit a naivete from which ordinary citizens are free.” United
States v. Stanchich, 550 F.2d 1294, 1300 (2d Cir. 1977) (Friendly, J.).

        The breadth of the officers’ position illustrates the obviousness of its
shortcoming. They contend that it was reasonable to believe that Munyan’s height
estimate of 5’10” could be off by five inches. They argue that it was reasonable to
believe that a fleeing suspect found a mile away after only seven minutes would
breathe normally and sweat little on an 86-degree sunny afternoon. They maintain that
it was reasonable to mistake one pair of shoes for another. And they assert that it was
reasonable to believe that the suspect could be found wearing any combination of t-
shirt, shorts, and socks, because suspects are known to change their appearance by
discarding layered clothing during foot pursuits. On that view, a reasonable officer
                                          -19-
could have believed that there was probable cause to arrest any black male aged
approximately 17–18, with a dreadlock hair style2 and slender build, who was found
within a one-mile radius of the original scene, if the young man’s height ranged from
5’5” to 6’3” and he was wearing a white t-shirt, shorts, and socks of any color or
design. We cannot accept that such an implication represented an objectively
reasonable interpretation of the law at the time of Bell’s arrest.

                                  C. Remaining Claims
       As to the remaining claims, we affirm the district court’s dismissal. It was
objectively reasonable for Sergeant Ortiz and Detective Mattivi to rely on an
assurance of probable cause from two officers who witnessed the crime and who
represented that they had confirmed Bell’s identity as the suspect through video
evidence. See Borgman, 646 F.3d at 623. The claims against the official-capacity
defendants fail because there is insufficient evidence that this particular arrest was the
result of an official policy of the police department. Bell does not identify a pattern
of constitutional violations or otherwise support an allegation that the department was
deliberately indifferent to the need for its officers to ensure that arrests are supported
by probable cause. See Thiel v. Korte, 954 F.3d 1125, 1129 (8th Cir. 2020) (explaining
“violation must stem from an official municipal policy or custom” to hold government
officials liable).

                                   III. Conclusion
      For these reasons, the district court’s grant of summary judgment in favor of
Officers Munyan and Neukirch is reversed, and the case is remanded for further
proceedings on Bell’s claims against them under 42 U.S.C. § 1983 and the Fourth
Amendment. The judgment is otherwise affirmed.




      2
          Again, the video is inconclusive as to whether the suspect had dreadlocks.
                                           -20-
COLLOTON, Circuit Judge, concurring.

        Whether police officers are entitled to qualified immunity in a Fourth
Amendment case depends on whether a given search or seizure, even if unlawful, was
“objectively legally reasonable.” Anderson v. Creighton, 483 U.S. 635, 641 (1987).
In a case alleging an unlawful arrest, therefore, officers are entitled to qualified
immunity if they “reasonably but mistakenly concluded that probable cause was
present.” District of Columbia v. Wesby, 138 S. Ct. 577, 591 (2018) (internal
quotation and alterations omitted). Where a constitutional rule is developed at a high
level of generality, and there are no decisions declaring a constitutional violation
under similar circumstances, an official frequently will be entitled to qualified
immunity. Id. That is because without further definition of a general constitutional
rule, it often will be “objectively legally reasonable” for an officer to believe that his
understanding of the scope of the disputed right is correct. But it is also well
established that “general statements of the law are not inherently incapable of giving
fair and clear warning.” United States v. Lanier, 520 U.S. 259, 271 (1997). And “a
general constitutional rule already identified in the decisional law may apply with
obvious clarity to the specific conduct in question, even though ‘the very action in
question has [not] previously been held unlawful.’” Id. (quoting Anderson, 483 U.S.
at 640).

       The district court recognized that this is a “difficult case,” and confronted
directly the dispositive question: whether “the officers could reasonably believe
probable cause existed to arrest Plaintiff.” R. Doc. 81, at 10. After careful review of
the record, our panel majority reaches a different conclusion about whether a
reasonable officer could have believed that there was probable cause to arrest
appellant Bell. But the panel majority and the district court apply a common
analytical framework.

       The dissent, by contrast, would affirm the judgment without addressing whether
a reasonable officer could have believed that there was probable cause to arrest. (And
                                          -21-
by declining to address the first order question whether the officers had probable
cause to arrest, the dissent’s approach would allow officers qualified immunity to do
the same thing again in the future.) On this view, because there is no decision of the
Supreme Court or this court holding that an officer “acting under similar
circumstances” violated the Fourth Amendment, the officers have qualified immunity,
without an inquiry into whether their actions were objectively legally reasonable. The
dissent declines to address whether the existing constitutional rules were sufficient to
give fair and clear warning on these facts, because Bell’s appellate briefs did not
invoke the language of Wesby that this is “an obvious case where a body of relevant
case law is not needed.” Post, at 27 n.5.

       That is not how qualified immunity analysis should work. When an arrestee
argues on a given set of facts that no reasonable officer could have believed that there
was probable cause to arrest, the argument brings up for our consideration whether the
officer’s seizure was objectively legally reasonable. That question includes whether
the existing constitutional rules apply with obvious clarity to the specific conduct in
question. Sometimes a plaintiff can prevail by arguing from general constitutional
standards that a right is clearly established on a given set of facts. Brosseau v. Hagen,
543 U.S. 194, 199 (2004) (per curiam). Bell argued that “fourteen obvious
evidentiary reasons should have negated probable cause,” asserted that the right in
question was clearly established, maintained that it was not objectively reasonable on
these facts for officers to conclude that there was probable cause, and employed a
rhetorical question—“If all this was objectively reasonable, what would be
unreasonable?”—to say, in effect, “it’s obvious.” We should not parse Supreme Court
opinions as though they were statutes, see Reiter v. Sonotone Corp., 442 U.S. 330, 341
(1979); nor should we read them as though they implemented a code-pleading regime
for qualified immunity cases. We cannot avoid the issue of objective legal
reasonableness in this case by requiring the arrestee to use certain magic words in his
appellate briefs.



                                          -22-
       I join the opinion of the court and concur in the conclusion that “this is an
obvious case of insufficient probable cause.” Ante, at 18. Given the obvious
distinctions between the video-recorded suspect and the arrestee, and the
implausibility of Officer Munyan’s post-hoc assertion that the fleeing juvenile may
have sought to disguise himself by disposing of layered shorts and socks while
retaining his white t-shirt, any reasonable officer should have known that he lacked
probable cause to arrest and detain Bell.3

STRAS, Circuit Judge, concurring in part and dissenting in part.

       Tyree Bell spent three weeks in custody due to a case of mistaken identity. The
district court held that the arresting officers were entitled to qualified immunity.
Because there is no clearly established law to support Bell’s claims against them, I
would affirm across the board.

                                         I.

      After receiving a report of teenagers “playing” with guns in a Kansas City,
Missouri neighborhood, officers were sent to the scene. When they arrived, one of the
teenagers tossed a gun over a nearby fence and fled on foot. Although Officer
Jonathan Munyan ran after him, he got away. The officers issued a be-on-the-lookout



      3
         In recent decisions, the Supreme Court has added the modifier “rare” when
discussing the “obvious case” in which the unlawfulness of an officer’s conduct is
sufficiently clear to deny qualified immunity without existing precedent that addresses
similar circumstances. One hopes that obvious constitutional violations are rare, but
it is not evident why rarity would be part of the legal standard; frequency seems to be
an empirical question that depends on the conduct of police officers. But accepting
that it should be a rare Fourth Amendment case in which qualified immunity is denied
without a prior decision involving similar circumstances, this one fits the bill: for me,
it is likely the first case in seventeen years to meet the standard.
                                           -23-
advisory for a “[j]uvenile [b]lack male, 17–18, about 5’ 10”, skinny, blue shorts, white
tee shirt, shoulder-length dreads . . . [who] was taking his shoes off.”

      Just seven minutes after the teenager made a run for it, another officer, Chris
Viesselman, spotted Bell walking about a mile away. Although Bell did not match the
description perfectly, he was a black male, skinny, roughly the right age, and wearing
a white t-shirt. So Viesselman stopped him. While questioning him, Viesselman
noticed that he was only “[a] little sweaty” and was not short of breath, despite
allegedly covering a mile on foot in around seven minutes.

      Munyan, who came over upon learning that Viesselman had apprehended
someone, identified Bell immediately from about 30 feet away as the same teenager
he had chased just minutes earlier. Only then did Viesselman place Bell under arrest.
Meanwhile, Bell continued to insist that he was innocent.

       Between them, Munyan and his partner reviewed the patrol car’s dash-cam
video a total of eight times—four times at the scene and four more times later that
day—to make sure that Munyan’s eyewitness identification was accurate. According
to Munyan, he also spoke to the other two teenagers, one of whom answered “[y]eah,
I seen you when you pulled up,” in response to the question, “[y]ou know we got him,
right?”

       Three weeks later, after a juvenile-court judge had ruled that there was probable
cause to hold Bell, a detective reviewed the dash-cam video. He concluded that the
fleeing suspect and Bell were two different people “because they had on different
shorts and different socks.” Bell was released not long thereafter.




                                         -24-
                                          II.

       This case is hardly the model of good police work, but the question for us is
whether Munyan and his partner were on “notice” that their conduct violated “clearly
established law.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam)
(quotation marks omitted); see Morgan v. Robinson, 920 F.3d 521, 523 (8th Cir. 2019)
(en banc) (laying out the two-step qualified-immunity analysis). If they were not, they
are entitled to qualified immunity regardless of whether they violated Bell’s rights.
See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (holding that courts have “sound
discretion [to] decid[e] which of the two [requirements] of the qualified immunity
analysis should be addressed first”); Jacobson v. McCormick, 763 F.3d 914, 917 (8th
Cir. 2014) (declining to “decid[e the] potentially difficult question[]” of whether a
strip search “was reasonable” and holding that the law was not clearly established).
Even assuming a violation occurred, I remain unconvinced that the underlying
constitutional question was “beyond debate.” District of Columbia v. Wesby, 138 S.
Ct. 577, 589 (2018) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)); see also
Hill v. California, 401 U.S. 797, 802–04 (1971) (explaining that arresting the wrong
person does not violate the Fourth Amendment as long as the mistake was objectively
reasonable); Brodnicki v. City of Omaha, 75 F.3d 1261, 1265 (8th Cir. 1996) (“The
evaluation of evidence to determine if probable cause exists is not an exact science.”).

       Here are the circumstances that confronted Munyan and his partner. First, they
had both seen the suspect personally. Second, when Munyan later saw Bell, he
positively identified him. Third, the officers collectively watched the dash-cam video
eight times and decided that Bell was the same person who threw the gun and fled.
Fourth, Munyan heard one of the teenagers reply affirmatively when he said, “[y]ou
know we got him, right?” There was exculpatory evidence, to be sure, but Bell still
has to “identify a case where an officer acting under similar circumstances . . . was
held to have violated the Fourth Amendment.” Wesby, 138 S. Ct. at 590 (alteration
in original) (quoting White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam)); see also
Kisela, 138 S. Ct. at 1152 (“Because the focus is on whether the officer had fair notice
                                          -25-
that her conduct was unlawful, reasonableness is judged against the backdrop of the
law at the time of the conduct.” (quotation marks omitted)).

       Kuehl v. Burtis, 173 F.3d 646 (8th Cir. 1999), a case relied upon by both Bell
and the court, does not do the job. It involved an obstinate cop who did not see the
crime occur, yet “made up [his] mind” about the suspect’s guilt without speaking to
the key witness, truly interviewing the suspect, or examining crucial physical
evidence. Id. at 648–49; cf. Johnson v. City of Minneapolis, 901 F.3d 963, 969, 971
(8th Cir. 2018) (holding that Kuehl clearly established the violation because the
officer did not witness the event and failed to interview an eyewitness).

       In this case, by contrast, the officers personally saw the fleeing suspect,
reviewed the dash-cam video multiple times, and thought that one of the teenagers had
implied that the officers had caught the person who had fled. They may well have
placed too little weight on the physical differences between the teenager depicted in
the video and Bell, but it does not follow that Kuehl gave them “fair notice that [their]
conduct was unlawful.”4 Kisela, 138 S. Ct. at 1152 (quotation marks omitted).

      Baptiste v. J.C. Penney Co., 147 F.3d 1252 (10th Cir. 1998), is not any closer,
because the officers there lacked evidence that a crime had even been committed.
They were not present at the time, and the surveillance video they watched did not
“suggest” that the person they detained had committed a crime. Id. at 1254, 1257.



      4
        United States v. Evans, 851 F.3d 830 (8th Cir. 2017), relied upon by the court
to show what is necessary for probable cause, could not have given the officers “fair
notice that [their] conduct was unlawful” because it was decided nearly a year after
the events in this case happened. Kisela, 138 S. Ct. at 1152 (quotation marks
omitted); see also Brosseau v. Haugen, 543 U.S. 194, 200 n.4 (2004) (per curiam)
(stating that cases that “post-date the conduct in question” are “of no use in the clearly
established inquiry”).

                                          -26-
Under those circumstances, the court held that “a reasonable officer” could “not have
believed there was probable cause to” make an arrest. Id. at 1259.

       Baptiste would have provided no guidance to these officers, who were
eyewitnesses to an actual crime. See Wesby, 138 S. Ct. at 589 (holding that the result
must be “dictated” by existing law); see also Mo. Rev. Stat. § 575.150 (resisting or
interfering with arrest). Besides, a single, nonbinding case cannot form the “robust
consensus . . . of persuasive authority” needed to clearly establish the law. al-Kidd,
563 U.S. at 742 (internal quotation marks omitted).

      The bottom line is that neither Bell nor the court “have identified a single
precedent . . . finding a Fourth Amendment violation under similar circumstances.”
Wesby, 138 S. Ct. at 591 (internal quotation marks omitted).5 For this reason, I agree
with the district court that Officer Munyan and his partner are entitled to qualified
immunity.
                         ______________________________




      5
        In his briefs, Bell never argues that this is “an obvious case where a body of
relevant case law is not needed.” Wesby, 138 S. Ct. at 591 (internal quotation marks
omitted). So, unlike the court, I would not address this possibility. See Montin v.
Moore, 846 F.3d 289, 295 (8th Cir. 2017) (“[C]laims not raised in an opening brief
are deemed waived . . . .” (quotation marks omitted)). But were I to do so, it would
be difficult to conclude that this is one of those “rare” cases in which the officers’
conduct was “obvious[ly]” unlawful. Wesby, 138 S. Ct. at 590 (quotation marks
omitted); see also id. at 591 (declaring without further analysis that the circumstances
did not present “an obvious case where a body of relevant case law is not needed”
(internal quotation marks omitted)).
                                          -27-